Case 1:18-cv-01178-RBJ Document 26 Filed 03/20/19 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               JUDGE R. BROOKE JACKSON


Civil Action:           18-cv-01178-RBJ                     Date: March 20, 2019
Courtroom Deputy:       Julie Dynes                         Court Reporter: Sarah Mitchell

              Parties                                                   Counsel

JEFFREY GONZALES                                                   Amanda E. Bauer
                                                                   Ariel B. DeFazio
                        Plaintiff

v.

UNIVERSITY OF COLORADO                                             David P. Temple
                Defendant


                                    COURTROOM MINUTES


TELEPHONE DISCOVERY CONFERENCE

Court in Session: 11:02 a.m.

Appearance of counsel – all counsel appear via telephone.

Discussion held on discovery dispute.

ORDERED: Evaluations of potential comparators that fall within factors, as stated on the
         record, are to be produced under a protective order.

Court in Recess: 11:26 a.m.          Hearing concluded.            Total time in Court: 00:24
